—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Martin, J.), rendered November 13, 1995, convicting him of criminal possession of a weapon in the second degree under Indictment No. 13627/94, upon a jury verdict, and imposing sentence, and (2) a judgment of the same court (Firetog, J.), rendered November 28, 1995, convicting him of manslaughter in the first degree under Indictment No. 13608/94, upon his plea of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
The defendant’s challenges to various remarks made by the prosecutor during his summation are mostly unpreserved for appellate review (see, CPL 470.05 [2]; see, People v Reeder, 221 *438AD2d 666). In any event, many of the comments were fair responses to the arguments presented in the defense counsel’s summation (see, People v Galloway, 54 NY2d 396). Furthermore, while some of the prosecutor’s comments were objectionable, any error was harmless given the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
The sentences imposed were not excessive (see, People v Suitte, 90 AD2d 80). Altman, J. P., Friedmann, Goldstein and Luciano, JJ., concur.